Royalty Grant This is notice that FuLuCai Productions Ltd. (“FLC”) is, by this notice, granting a one percent (1%) royalty (the “Royalty”) to Gordon Rix, subject to the following terms and conditions: The Royalty: 1. applies only to the reality-show concept known as The Real Deal; 2. applies only as long as The Real Deal is wholly owned by FLC; 3. is calculated based on broadcast licensing revenues only; and 4. is payable annually in arrears. Signed in Calgary, this 14th. day of April, 2010. FuLuCai Productions Ltd. Per: /s/ James Durward James Durward President
